                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

BRADLEY EVANS PARSONS,                   §
                                         §
              Plaintiff,                 §
                                         §
v.                                       §                      Civil Action No. 3:18-CV-1287-L
                                         §
                                         §
DEUTSCHE BANK NATIONAL TRUST §
COMPANY as Trustee for the Holders of    §
New Century Home Equity Loan Trust       §
Series 2005-A, Asset Backed Pass-Through §
Certificates,                            §
                                         §
              Defendant.                 §


                                               ORDER

        On January 22, 2019, the Amended Findings, Conclusions and Recommendation of the

United States Magistrate Judge (“Amended Report”) (Doc. 37) were entered in this case,

recommending that the court grant Defendant’s Motion to Dismiss Plaintiff’s Original Complaint

(Doc. 7) and deny Plaintiff’s Motion to Quash Defendant’s Motion to Dismiss (Doc. 25). Regarding

the motion to dismiss, the magistrate judge recommended that the court dismiss with prejudice

Plaintiff’s claim to quiet title, and dismiss without prejudice and allow Plaintiff to replead his claims

for breach of contract, conspiracy, fraud, declaratory judgment, and request for injunctive relief. No

objections to the Amended Report were filed.

        After considering the motions, pleadings, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court denies Plaintiff’s Motion to Quash Defendant’s Motion


Order - Page 1
to Dismiss (Doc. 25); and grants Defendant’s Motion to Dismiss Plaintiff’s Original Complaint

(Doc. 7) to the extent that Plaintiff’s claim to quiet title is dismissed with prejudice, and Plaintiff’s

claims for breach of contract, conspiracy, fraud, declaratory judgment, and injunctive relief are

dismissed without prejudice. Plaintiff may filed an amended complaint by February 27, 2019,

that includes his claims for breach of contract, conspiracy, and fraud, as well as his requests for

declaratory judgment and injunctive relief to cure the deficiencies noted by the magistrate judge.

Failure to do so will result in dismissal with prejudice of these claims under Federal Rule of Civil

Procedure 12(b)(6), and this action, for failure to state a claim upon which relief can be granted,

or the court may dismiss without prejudice these remaining claims pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute or comply with a court order.

        It is so ordered this 6th day of January, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order - Page 2
